DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities. 
Paragraph [0033] of the Specification references figure 1A. No such figure is included in the drawings as filed.  
Paragraph [0038] recites in part: “… the insulation layer 291 separates the cell 243 and the cell 244.” A review of figure 2 indicates that the correct reference character for the insulation layer referred to above is 292 and the above phrase should be edited to read: “… the insulation layer 292 separates the cell 243 and the cell 244.”
Similarly, paragraph [0041] recites in part: “… the insulation layer 391 separates the cell 343 and the cell 344.” A review of figure 3 indicates that the correct reference character for the insulation layer referred to above is 392 and the above phrase should be edited to read: “… the insulation layer 392 separates the cell 343 and the cell 344.”
Paragraph [0046] recites in part: “… the manufacturing process injects thermal adhesive through the hole 371 and/or the hole 371...” It appears that the above phrase should be edited to read: “… the manufacturing process injects thermal adhesive through the hole 371 and/or the hole 372...”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Publication No. 2022/0085437, hereinafter Jeon.
Regarding claim 1, Jeon teaches a battery module (100). The battery module (100) comprises a heat dissipation member (40). The heat dissipation member (40) encloses and supports a plurality of battery cells (10), therefore it is a “housing”. The heat dissipation member (40, “housing”) comprises an upper plate (46) and a lower plate (44) (paragraphs [0046, 0090] and figures 1 and 2). 
The battery module further comprises a first battery cell stack (1) comprising a plurality of battery cells (10) arranged in a stack. The battery module also comprises a second battery cell stack (1) comprising a plurality of battery cells (10) arranged in a stack (paragraphs [0095, 0047] and figure 2). 
An intermediate plate (42, “cold plate”) is positioned between the first battery cell stack (1) and the second battery cell stack (1). The intermediate plate (42, “cold plate”) is connected to the upper plate (46) and the lower plate (44) (paragraphs [0095, 0097] and figure 2). 
Jeon’s battery module (100) includes a first region positioned between the first battery stack (1) and the intermediate plate (42, “cold plate”). The first region is the inside of sealing portion (2022). The inside of sealing portion (2022) is filled with a thermal adhesive (17) (paragraph [0067] and figures 3 and 4).
Regarding claim 2, the thermal adhesive (17) substantially fills the first region, therefore its volume is substantially equal to a calculated volume of the first region.
Regarding claim 6, Jeon teaches a second region positioned between the second battery stack (1) and the intermediate plate (42, “cold plate”). The second region is the inside of sealing portion (2022). The inside of sealing portion (2022) is filled with a thermal adhesive (17) (paragraph [0067] and figures 3 and 4).
Regarding claim 7, the thermal adhesive (17) substantially fills the second region, therefore its volume is substantially equal to a calculated volume of the second region.
Regarding claim 11, Jeon teaches a method of manufacturing a battery module (100). The battery module (100) comprises a heat dissipation member (40). The heat dissipation member (40) encloses and supports a plurality of battery cells (10), therefore it is a “housing”. The heat dissipation member (40, “housing”) comprises an upper plate (46) and a lower plate (44) (paragraphs [0046, 0090] and figures 1 and 2). 
The method includes arranging in the heat dissipation member (40, “housing”) a first plurality of battery cells (10) to form a first battery cell stack (1). The method further includes arranging in the heat dissipation member (40, “housing”) a second plurality of battery cells (10) to form a second battery cell stack (1) (paragraphs [0095, 0047] and figure 2). 
The method includes positioning an intermediate plate (42, “cold plate”) between the first battery cell stack (1) and the second battery cell stack (1). The intermediate plate (42, “cold plate”) is connected to the upper plate (46) and the lower plate (44) (paragraphs [0095, 0097] and figure 2). 
Jeon’s battery module (100) includes a first region positioned between the first battery stack (1) and the intermediate plate (42, “cold plate”). The first region is the inside of sealing portion (2022). The method includes filling (“injecting”) a thermal adhesive (17) into the inside of the sealing portion (2022) (paragraph [0067] and figures 3 and 4).
Regarding claim 12, the thermal adhesive (17) substantially fills the first region, therefore its volume is substantially equal to a calculated volume of the first region.
Regarding claim 16, Jeon teaches a second region positioned between the second battery stack (1) and the intermediate plate (42, “cold plate”). The method includes filling (“injecting”) a thermal adhesive (17) into the inside of the sealing portion (2022) (paragraph [0067] and figures 3 and 4).
Regarding claim 17, the thermal adhesive (17) substantially fills the second region, therefore its volume is substantially equal to a calculated volume of the second region.

Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Publication No. 2021/0184303, hereinafter Lee.
Regarding claim 1, Lee teaches a battery module (100). The battery module (100) comprises a housing (150). The housing (150) comprises an upper plate (170) and a lower plate (161) (paragraphs [0059, 0060, 0063] and figures 1 and 2). 
The battery module (100) further comprises a first battery cell stack comprising a plurality of battery cells (120) arranged in a stack. The battery module also comprises a second battery cell stack comprising a plurality of battery cells (120) arranged in a stack (paragraph [0041] and figure 2). 
A partition member (155) is positioned between the first battery cell stack and the second battery cell stack. The partition member (155) is formed of a material having high thermal conductivity and is used to cool the battery cell stacks (paragraphs [0074, 0061, 0100]) and is therefore a “cold plate”. The partition member (155, “cold plate”) is connected to the upper plate (170) and the lower plate (161) (paragraphs [0071-0073]).  
A first region positioned between the partition member (155, “cold plate”) and the first battery cell stack is substantially filled with a thermal adhesive (TA1 and/or TA2) (paragraphs [0114, 0115, 0118, 0119, 0121, 0122], figures 4 and 6 and Figure 1 below).

    PNG
    media_image1.png
    434
    143
    media_image1.png
    Greyscale
[AltContent: textbox (First region)][AltContent: textbox (First region)][AltContent: textbox (Second region)][AltContent: textbox (Second region)]








[AltContent: textbox (Figure 1 - Indicating the regions positioned between the partition member (155, "cold plate") and the first cell stack/second cell stack. (The figure is a portion of Lee's figure 4). See also figures 5 and 6 for Lee's illustration of the thermal adhesive (TA1 and/TA2) filling the interstitial spaces within the stack.)]


Regarding claim 2, the thermal adhesive (TA1 and/or TA2) substantially fills the first region, therefore its volume is substantially equal to a calculated volume of the first region.
Regarding claim 6, Lee teaches a second region positioned between the partition member (155, “cold plate”) and the second battery cell stack is substantially filled with a thermal adhesive (TA1 and/or TA2) (paragraphs [0114, 0115, 0118, 0119, 0121, 0122], figures 4 and 6 and Figure 1 above).
Regarding claim 7, the thermal adhesive (TA1 and/or TA2) substantially fills the second region, therefore its volume is substantially equal to a calculated volume of the second region.
Regarding claim 11, Lee teaches a method of manufacturing a battery module (100). The battery module (100) comprises a housing (150). The housing (150) comprises an upper plate (170) and a lower plate (161) (paragraphs [0059, 0060, 0063] and figures 1 and 2). 
The battery module (100) further comprises a first battery cell stack comprising a plurality of battery cells (120) arranged in a stack. The battery module also comprises a second battery cell stack comprising a plurality of battery cells (120) arranged in a stack (paragraph [0041] and figure 2). 
A partition member (155) is positioned between the first battery cell stack and the second battery cell stack. The partition member (155) is formed of a material having high thermal conductivity and is used to cool the battery cell stacks (paragraphs [0074, 0061, 0100]) and is therefore a “cold plate”. The partition member (155, “cold plate”) is connected to the upper plate (170) and the lower plate (161) (paragraphs [0071-0073]).  
A first region positioned between the partition member (155, “cold plate”) and the first battery cell stack is substantially filled with a thermal adhesive (TA1 and/or TA2) (paragraphs [0114, 0115, 0118, 0119, 0121, 0122], figures 4 and 6 and Figure 1 below).

Regarding claim 12, the thermal adhesive (TA1 and/or TA2) substantially fills the first region, therefore its volume is substantially equal to a calculated volume of the first region.
Regarding claim 16, Lee teaches a second region positioned between the partition member (155, “cold plate”) and the second battery cell stack is substantially filled with a thermal adhesive (TA1 and/or TA2) (paragraphs [0114, 0115, 0118, 0119, 0121, 0122], figures 4 and 6 and Figure 1 above).
Regarding claim 17, the thermal adhesive (TA1 and/or TA2) substantially fills the second region, therefore its volume is substantially equal to a calculated volume of the second region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2021/0184303, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2022/0158271, hereinafter Kang.
Regarding claim 3, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the first region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA1 and/or TA2) is introduced into the first region.
	Lee fails to teach that the thermal adhesive (TA1 and/or TA2) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) into the upper plate (170) and/or lower plate (161) of Lee’s housing for the purpose of introducing the thermal adhesive (TA1 and/or TA2) into the first region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
	Regarding claim 4, Lee’s assembly includes a first region below the upper plate (170) (see Figure 1 above). Therefore, in the combination of Lee and Kang, the checking holes (130) would be formed into the upper plate (170).

Regarding claim 5, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the first region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA1 and/or TA2) is introduced into the first region.
	Lee fails to teach a hole in the upper plate (170) through which the thermal adhesive (TA1) is injected.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (170) of Lee’s housing for the purpose of introducing the thermal adhesive (TA1) into the first region without undue experimentation and with a reasonable expectation of success.
Regarding claim 8, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the second region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA1 and/or TA2) is introduced into the second region.
	Lee fails to teach that the thermal adhesive (TA1 and/or TA2) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) into the upper plate (170) and/or lower plate (161) of Lee’s housing for the purpose of injecting the thermal adhesive (TA1 and/or TA2) into the second region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.

Regarding claim 9, Lee’s assembly includes a second region below the upper plate (170) (see Figure 1 above). Therefore, in the combination of Lee and Kang, the checking holes (130) would be formed into the upper plate (170).

Regarding claim 10, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the second region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA1 and/or TA2) is introduced into the second region.
	Lee fails to teach a hole in the upper plate (170) through which the thermal adhesive (TA1) is injected.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (170) of Lee’s housing for the purpose of introducing the thermal adhesive (TA1) into the second region without undue experimentation and with a reasonable expectation of success.

Regarding claim 13, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the first region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA1 and/or TA2) is introduced into the first region.
	Lee fails to teach that the thermal adhesive (TA1 and/or TA2) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) into the upper plate (170) and/or lower plate (161) of Lee’s housing for the purpose of introducing the thermal adhesive (TA1 and/or TA2) into the first region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
Regarding claim 14, Lee’s assembly includes a first region below the upper plate (170) (see Figure 1 above). Therefore, in the combination of Lee and Kang, the checking holes (130) would be formed into the upper plate (170).
Regarding claim 15, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the first region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA1 and/or TA2) is introduced into the first region.
	Lee fails to teach injecting the thermal adhesive (TA1) through a hole in the upper plate (170).
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (170) of Lee’s housing and to inject the thermal adhesive (TA1) through the openings (135) into the first region without undue experimentation and with a reasonable expectation of success.
Regarding claim 18, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the second region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA1 and/or TA2) is introduced into the second region.
	Lee fails to teach that the thermal adhesive (TA1 and/or TA2) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) into the upper plate (170) and/or lower plate (161) of Lee’s housing for the purpose of injecting the thermal adhesive (TA1 and/or TA2) into the second region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
Regarding claim 19, Lee’s assembly includes a second region below the upper plate (170) (see Figure 1 above). Therefore, in the combination of Lee and Kang, the checking holes (130) would be formed into the upper plate (170).
Regarding claim 20, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the second region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA1 and/or TA2) is introduced into the second region.
	Lee fails to teach injecting the thermal adhesive (TA1) through a hole in the upper plate (170).
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (170) of Lee’s housing and to inject the thermal adhesive (TA1) through the openings (135) into the second region without undue experimentation and with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724